     1    GUTTILLA MURPHY ANDERSON, P.C.
          Dawn M. Maguire (Ariz. No. 20368)
     2    5415 E. High St., Suite 200
          Phoenix, Arizona 85054
     3    Email: dmaguire@gamlaw.com
          Phone: (480) 304-8300
     4    Fax: (480) 304-8301
     5    Attorneys for Chapter Trustee Brian Mullen
     6                                   UNITED STATES BANKRUPTCY COURT
     7                                               DISTRICT OF ARIZONA
     8      In re:                                                      Chapter 7
     9      JOSEPH CARL MULAC, III AND MARY                             Case No. 2:20-bk-04173-BKM
            ELLEN MULAC,
    10                                                                  SUPPLEMENT TO MOTION TO
                              Debtors.                                  APPROVE SALE OF REAL PROPERTY
    11                                                                  FREE AND CLEAR OF LIENS
    12                                                                  Hearing date: October 6, 2020
                                                                        Hearing time: 2:00 p.m.
    13
                                                                        (Re:     2500 Waterside Dr. #206
    14                                                                           Frederick, MD 21701)
    15               Brian Mullen, Chapter 7 Trustee (“Trustee”), by and through undersigned counsel, hereby
    16    files this Supplement to Motion to Approve Sale of Real Property Free and Clear of Liens
    17    (“Supplement”) to provide additional information to all interested parties.
    18               1.      On August 25, 2020, the Trustee filed the Motion to Approve Sale of Real Property
    19    Free and Clear of Liens (“Motion to Approve Sale”) requesting an Order authorizing the sale of
    20    the bankruptcy estate’s interest in the real property located at 2500 Waterside Dr. #206,
    21    Frederick, MD 21701 (“Property”).
    22               2.      After filing the Motion to Approve Sale, the Trustee was informed that the buyers,
    23    Bruce W. McLaughlin and Emma McLaughlin, nominated McLaughlin Renovations, LLC as the
    24    buyer of the Property (“Buyer”). See General Addendum, Change in Terms Addendum and
    25    General Addendum collective attached hereto as Exhibit A.
    26               3.      Further, the Buyer provided a counteroffer for the purchase price of $207,000.00,
    27    and Buyer agreed to pay the following fees:
    28

Case 2:20-bk-04173-BKM
       \\SERVER03\client\Mulac, JosephDoc     178
                                       Carl, III        Filed
                                                 and Mary       10/02/20 Entered
                                                          Ellen Mulac\2917-001\Trustee        10/02/20 13:09:09
                                                                                       Sale Documents\407577.docx   Desc
                                      Main Document                   Page 1 of 14
     1                       a.       $400.00 Lien Search Fee;

     2                       b.       $250.00 Title Search Fee; and

     3                       c.       $395.00 Closing Coordination Fee.

     4    See attached Exhibit A.

     5              4.       After the Motion to Approve Sale was filed the Trustee also received the ALTA

     6    Settlement Statement – Combined (“HUD-1”) detailing the fees and costs associated with the sale

     7    of the Property. See HUD-1 attached hereto as Exhibit B.

     8              5.       Fannie Mae has approved the short sale and is willing to accept $179,215.00 or

     9    more for the release of the first position lien by Nationstar Mortgage LLC d/b/a Mr. Cooper.

    10    According to the attached HUD-1, a payment of $181,161.76 will be paid to the lender. See

    11    attached Exhibit B.

    12              DATED: October 2 2020

    13                                                            GUTTILLA MURPHY ANDERSON, P.C.
    14
                                                                  /s/ Dawn M. Maguire #20368
    15                                                            Dawn M. Maguire
                                                                  Attorneys for Chapter 7 Trustee
    16

    17    E-FILED on October 2, 2020 with the
          U.S. Bankruptcy Court and copies served
    18    via ECF notice on all parties that have appeared in the case.
    19    COPY emailed the same date to:
    20    Brian Mullen
          Chapter 7 Trustee
    21

    22    Nathan A. Finch
          Catalyst Legal Group, PLLC
    23    Nathan@Catalyst.Lawyer
          Attorneys for Mary Mulac
    24

    25    Maurice Jackson
          Tasha Santora
    26    BK GLOBAL
          mjackson@bkginc.com
    27    tsantora@bkginc.com
    28

                                                                         -2-
Case 2:20-bk-04173-BKM
       \\SERVER03\client\Mulac, JosephDoc     178
                                       Carl, III        Filed
                                                 and Mary       10/02/20 Entered
                                                          Ellen Mulac\2917-001\Trustee        10/02/20 13:09:09
                                                                                       Sale Documents\407577.docx   Desc
                                      Main Document                   Page 2 of 14
          Stephanie Stamper
     1    Sullivan Select
     2    soldbystephaniestamper@gmail.com
          Agent for the Trustee
     3
          Pete Martin
     4    Kim Blackwell
          Advantage Title Company
     5
          pmartin@advantitle.com
     6    kblackwell@advantitle.com

     7    McLaughlin Renovations, LLC
          c/o Matthew Klokel
     8    Redfin Corporation
          Matthew.klokel@redfin.com
     9
          Agent for the Buyer
    10
          Robert D. Mitchell
    11    Christopher R. Kaup
          Sarah K. Deutsch
    12    Zachary R. Cormier
          TIFFANY & BOSCO, P.A.
    13
          rdm@tblaw.com
    14    crk@tblaw.com
          skd@tblaw.com
    15    zrc@tblaw.com
          Attorneys for Creditor Larry Yount
    16

    17    Dean M. Dinner
          KUTAK ROCK LLP
    18    dean.dinner@kutakrock.com
          Attorneys for CIT Bank, N.A.
    19
          Jason P. Sherman
    20    JANEWAY LAW FIRM, LLC
    21    jsherman@logs.com
          Attorneys for Lien Holder Nationstar Mortgage LLC d/b/a Mr. Cooper
    22
          Gerald L. Shelley
    23    Brett Gilmore
          FENNEMORE CRAIG, P.C.
    24    gshelley@fclaw.com
    25    bgilmore@fclaw.com
          Attorneys for CSL Riverbend LLC
    26
       Randy Nussbaum
    27 SACKS TIERNEY P.A.
       Randy.Nussbaum@SacksTierney.com
  28
       Attorneys for Darren Lee Sutton and R. Dean Harrell
                                                                         -3-
Case 2:20-bk-04173-BKM
       \\SERVER03\client\Mulac, JosephDoc     178
                                       Carl, III        Filed
                                                 and Mary       10/02/20 Entered
                                                          Ellen Mulac\2917-001\Trustee        10/02/20 13:09:09
                                                                                       Sale Documents\407577.docx   Desc
                                      Main Document                   Page 3 of 14
     1    Tamalyn E. Lewis
          ENGELMAN BERGER, P.C.
     2    tel@eblawyers.com
          Attorneys for Robert J. Wade and Kathleen R. Wade as Trustees of The Wade Revocable Trust I
     3

     4    COPY mailed the same date via U.S. Mail to:

     5    Office of the United States Trustee
          230 N. First Ave., Suite 204
     6    Phoenix, AZ 85003-1706
     7
          Carl Joseph Mulac III
     8    Mary Ellen Mulac
          4800 N. 68th Street, #371
     9    Scottsdale, AZ 85251
          Debtors
    10
          Edward J. Novak Jr.
    11
          Jodee K. Novak
    12    46 Wellington Ct.
          Yorktown Heights, NY 10598
    13
          Nationstar Mortgage LLC d/b/a Mr. Cooper
    14    PO Box 60516
          City of Industry, CA 91716-0516
    15
          Lien Holder
    16
          Bruce W. McLaughlin
    17    Emma McLaughlin
          2926 Mill Island Pkwy
    18    Frederick, MD 21701-3240

    19    /s/ Monica J. Baca

    20

    21

    22

    23

    24

    25

    26

    27

    28

                                                                         -4-
Case 2:20-bk-04173-BKM
       \\SERVER03\client\Mulac, JosephDoc     178
                                       Carl, III        Filed
                                                 and Mary       10/02/20 Entered
                                                          Ellen Mulac\2917-001\Trustee        10/02/20 13:09:09
                                                                                       Sale Documents\407577.docx   Desc
                                      Main Document                   Page 4 of 14
                   EXHIBIT A
Case 2:20-bk-04173-BKM   Doc 178 Filed 10/02/20 Entered 10/02/20 13:09:09   Desc
                         Main Document    Page 5 of 14
Case 2:20-bk-04173-BKM   Doc 178 Filed 10/02/20 Entered 10/02/20 13:09:09   Desc
                         Main Document    Page 6 of 14
Case 2:20-bk-04173-BKM   Doc 178 Filed 10/02/20 Entered 10/02/20 13:09:09   Desc
                         Main Document    Page 7 of 14
Case 2:20-bk-04173-BKM   Doc 178 Filed 10/02/20 Entered 10/02/20 13:09:09   Desc
                         Main Document    Page 8 of 14
Case 2:20-bk-04173-BKM   Doc 178 Filed 10/02/20 Entered 10/02/20 13:09:09   Desc
                         Main Document    Page 9 of 14
Case 2:20-bk-04173-BKM   Doc 178 Filed 10/02/20 Entered 10/02/20 13:09:09   Desc
                         Main Document    Page 10 of 14
                   EXHIBIT B
Case 2:20-bk-04173-BKM   Doc 178 Filed 10/02/20 Entered 10/02/20 13:09:09   Desc
                         Main Document    Page 11 of 14
 American Land Title Associaton                                                                                      ALTA Setlement Statement - Combined
                                                                                                                                      Adopted 05-01-2015




 File No./Escrow No.:              AT-88012                                                         Advantage Title Company
 Print Date & Time:                09/30/2020 02:51 PM
 Ofcer/Escrow Ofcer:                                                                                   2037 Liberty Road
                                                                                                     Eldersburg, MD 21784
 Setlement Locaton:                2037 Liberty Road, Eldersburg, MD 21784




 Property Address:                 2500 Waterside Drive Unit 206, Frederick, MD 21701
 Buyer:                            Bruce W. McLaughlin
 Seller:                           Brian J. Mullen, as Trustee for the Bankruptcy Estate of Joseph Carl Mulac, III
 Lender:                           Intercoastal Mortgage Company

 Setlement Date:             11/13/2020
 Disbursement Date:          11/13/2020
 Additonal dates per state requirements:




                        Seller                                                  Descripton                                    Borrower/Buyer
            Debit                     Credit                                                                          Debit                    Credit
                                                          Financial
                                       $207,000.00        Sales Price of Property                                      $207,000.00
                                                          Deposit                                                                               $10,300.00
                                                          Loan Amount                                                                          $154,500.00


                                                          Proratons/Adjustments
                                                          Assessments from 11/13/2020 to                                      $39.60
                                                          11/30/2020
                                                          County Taxes from 11/13/2020 to                                $2,319.32
                                                          6/30/2021
                                                 $39.60   Assessments from 11/13/2020 to
                                                          11/30/2020
                                          $2,319.32       County Taxes from 11/13/2020 to
                                                          6/30/2021


                                                          Other Loan Charges
                                                          Loan Amount (Points)                                           $1,545.00
                                                          Doc Review                                                      $625.00
                                                          Processing                                                      $625.00
                                                          Appraisal                                                       $600.00
                                                          Credit Report                                                     $51.00
                                                          Flood Cert                                                        $14.00
                                                          Closing Coordinaton to Ocean Title, LLC                         $395.00
                                                          Prepaid Interest to Intercoastal                               $1,031.55
                                                          Mortgage Company


Copyright 2015 American Land Title Associaton.                                                                                                  AT-88012
All rights reserved.                                                  Page 1 of 3                                    Printed On: 09/30/2020 02:51 PM EST
 Case 2:20-bk-04173-BKM                                   Doc 178 Filed 10/02/20 Entered 10/02/20 13:09:09                                          Desc
                                                          Main Document    Page 12 of 14
                        Seller                                        Descripton                       Borrower/Buyer
            Debit                     Credit                                                   Debit                    Credit
                                                 Impounds
                                                 Homeowner's Insurance 0 mo @ $                    $200.00
                                                 0.00/mo
                                                 Property Taxes 0 mo @ $ 0.00/mo                 $3,304.50

                                                 Title Charges & Escrow / Setlement
                                                 Charges
                                                 Abstract with Advantage Title Company,            $250.00
                                                 LLC
                   $850.00                       Closing Fee with Advantage Title
                                                 Company, LLC
                                                 Closing Prot Ltr with Advantage Title as              $45.00
                                                 agent for First Am
                                                 Courier Fee with Advantage Title                      $50.00
                                                 Company, LLC
                                                 Examinaton Fee with Advantage Title               $445.00
                                                 Company, LLC
                                                 Lender's Policy with Advantage Title as           $200.00
                                                 agent for First Am
                                                 Lien Search with Reliable Lien Search             $400.00
                                                 Setlement with Advantage Title                    $150.00
                                                 Company, LLC
                                                 Title Search Fee with Advantage Title             $250.00
                                                 Company, LLC
                                                 Owner's Policy with Advantage Title as          $1,067.00
                                                 agent for First Am


                                                 Commission
                $4,120.00                        Real Estate Commission Buyers Broker
                                                 to Redfn Corporaton
                $8,240.00                        Real Estate Commission Sellers Broker
                                                 to Sullivan Select, LLC

                                                 Government Recording and Transfer
                                                 Charges
                   $517.50                       State Transfer Tax to Clerk of the Circuit        $517.50
                                                 Court
                $1,449.00                        State Recordaton Tax to Treasurer of            $1,449.00
                                                 Frederick County, Maryland


                                                 Payof(s)
             $181,161.76                         Lender: Payof of First Mortgage Loan to
                                                 Natonstar Mortgage LLC
                                                   Principal Balance as of
                                                 $181,161.76
                                                      Interest on Payof Loan: 0 days @
                                                 $0.00/day for $0.00


                                                 Miscellaneous
                   $100.00                       Moton to Sell to Clerk of the Circuit
                                                 Court
                                                 Homeowner's Insurance Premium                   $1,200.00


Copyright 2015 American Land Title Associaton.                                                                           AT-88012
All rights reserved.                                        Page 2 of 3                       Printed On: 09/30/2020 02:51 PM EST
 Case 2:20-bk-04173-BKM                          Doc 178 Filed 10/02/20 Entered 10/02/20 13:09:09                            Desc
                                                 Main Document    Page 13 of 14
                        Seller                                          Descripton                          Borrower/Buyer
            Debit                     Credit                                                        Debit                    Credit
                $8,240.00                            Bankruptcy Estate Fee to Brian J. Mullen,
                                                     Trustee
                                                     Transfer/Set Up Fee to Community                       $75.00
                                                     Associaton Services
                $3,680.66                            R/E Taxes to Frederick County, MD
                $1,000.00                            HOA/Condo Fee to Worman's Mill


                        Seller                                                                              Borrower/Buyer
            Debit                     Credit                                                        Debit                    Credit
             $209,358.92               $209,358.92                          Subtotals               $223,848.47              $164,800.00
                                                                    Due From Borrower                                         $59,048.47
                                                                       Due To Seller

             $209,358.92               $209,358.92                           Totals                 $223,848.47              $223,848.47



  Acknowledgement
  We/I have carefully reviewed the ALTA Settlement Statement and find it to be a true and accurate statement of all
  receipts and disbursements made on my account or by me in this transaction and further certify that I have received
  a copy of the ALTA Settlement Statement. We/I authorize Advantage Title Company to cause the funds to be
  disbursed in accordance with this statement.

  __________________________________________________________
  Bruce W. McLaughlin


  Brian J. Mullen, as Trustee for the Bankruptcy Estate of Joseph Carl Mulac, III


  By: _______________________________________________________
       Brian J. Mullen, Trustee




Escrow Ofcer




Copyright 2015 American Land Title Associaton.                                                                                AT-88012
All rights reserved.                                          Page 3 of 3                          Printed On: 09/30/2020 02:51 PM EST
 Case 2:20-bk-04173-BKM                              Doc 178 Filed 10/02/20 Entered 10/02/20 13:09:09                             Desc
                                                     Main Document    Page 14 of 14
